Title: Joseph C. Cabell to Thomas Jefferson, 22 February 1818
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


                    
                        Dear sir,
                        Richmond.
22d Feb. 1818.
                    
                    The University Bill has passed very in the form of the enclosed, with one small exception. The appointment of the Commissioners is now a subject of infinite importance to us. The Executive, I think, will do us justice. But you will observe that vacancies are to be filled by the President & Directors of the Literary fund. Three out of five of these of the five come from beyond the mountain. It was objec proposed in the committee of the Senate to give the appointment in the first instance to the President & Directors of the Lit: Fund. To this I objected, and then it was agreed to give it to the Executive. And the fact is, that the power left with the Prest & Directors of the Lit: fund, was kept in, contrary to my expectation & intention. I relied upon the understanding that the power was to be given to the Executive: and in the hurry of the business, that part of the bill escaped amendment. It is a dangerous power, placed where it is. But it is there, and we must endeavour to avoid its consequences. It is of the very highest importance that every gentleman appointed on this side the Ridge should agree to act, and attend. We have to cope with profound & formidable opponents—no ordinary enemies, I assure you. The federal party, the Presn Clergy, and the whole of the back country. I am discussing the question among our friends here whether it would be proper to name you as a commissioner. The duties of the board will be various, & important. It is of great consequence that I should be forthwith  informed whether you would serve if elected. In your answer, if possible, leave me a discretionary power. I see no objection to Mr Madison’s serving—and should he be appointed, I entreat that you will lay before him the high considerations that should induce him to accept the appointment. Be pleased to do this without delay. All I want in this business is fair play—to put this subject on a footing of reciprocity between the two sides of the mountain. The suggestion in my last relative to laying out all our funds in buildings is now worthy of your attention. Nothing can be more important to us than to hasten our operations. I should prefer to send By the time your answer gets here, the assembly will be up, but I shall still be in town.   faithfully yours
                    
                        Joseph C. Cabell
                    
                